Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The amendment filed 10/19/2021 has been received and considered. Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 1-19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-9 recite steps or acts for creating a field development plan including constructing at least one well file using the optimized connectivity model; thus, the claims are to a process, which is one of the statutory categories of invention. The claims 10-15 recite an apparatus comprising a processor while the claims 16-19 recite a system comprising modules; therefore, they are machines, which is a statutory category of invention.
 (Step 2A – Prong One) The claims 1, 10 and 16 recites:
 “initializing, …, a connectivity model (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); 
calibrating, …, the connectivity model based on a plurality of reservoir simulation results (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); 
(under its broadest reasonable interpretation, mathematical concept: mathematical calculation using a mathematical algorithm); 
determining, …, a hydrocarbon saturation based on the travel time to construct a model prediction (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); 
optimizing, …, the connectivity model using a global optimization and a local optimization (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); 
determining the placement of wells in order to optimize efficiency and maintain well safely (under its broadest reasonable interpretation, a mental process that corners performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion).
Further as per Claim 2-9, 11-15 and 17-19, the limitation, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.  
Therefore, the limitation, under its broadest reasonable interpretation, for creating a field development plan could reasonably fall under an abstract idea of mathematical concepts, more particularly mathematical calculations
 (Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for creating a field development plan by constructing well file using a mathematical model is a mathematical calculation using mathematical algorithms. Independent claims recite the limitation “determining the placement of . Further the limitation “improving the efficiency of hydrocarbon recovery for drilled wells” (Claim 1, 10 and 16) is only a field-of-use limitation and did not provide significantly more than the judicial exception. These additional elements do not integrate creating a field development plan into a practical application because they do no more than implement the mathematical modeling on a computer  (see Specification ([0022]-[0023])) which merely uses a computer as a tool to perform an abstract idea. 
(Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because dependent claims recite additional mathematical calculation. Further the additional elements of “processor” e.g., at a high level of generality) which are elements that the courts have recognized as well-understood, routine, conventional activity, i.e. the performing repetitive calculations (MPEP 2106.05 (d) II ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Further the additional element of “well file” is an element that the courts have recognized as well-understood, routine, conventional activity, i.e. storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As explained previously the limitation “improving the efficiency of hydrocarbon recovery for drilled wells” (Claim 1, 10 and 16) is only a field-of-use limitation and did not provide significantly more than the judicial exception. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. 
Allowable Subject Matter
3. 	Claim 1-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Li et al. (US 20100057418 A1) teaches a method for creating a field development plan including initializing, by a specially programmed computing system, a connectivity model, calibrating, by a specially programmed computing system, the connectivity model based on a 
Meurer et al. (US 20100235154 A1) teaches determining a hydrocarbon saturation to construct a model prediction and constructing, by the specially programmed computing system, at least one well file using the optimized connectivity model,
Killough (US 20120179439 A1) teaches wherein the hydrocarbon saturation is determined from a Buckley-Leverett equation, and
none of the prior art of record discloses a method for creating a field development plan, including:
 (Claim 1) “determining, …, a hydrocarbon saturation based on the travel time to construct a model prediction;  ”,
(Claim 10) “wherein the connectivity model determines a hydrocarbon saturation from a travel time based on reservoir connectivity;”,
(Claim 16) “determine a hydrocarbon saturation based on the travel time to construct a model prediction;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
5. 	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Regarding 101 rejection: Applicants have argued that the limitation“improving the efficiency of hydrocarbon recovery…” is a physical act.  However, it is generally linking the use of the judicial exception to a particular technological environment or field of use; there is no additional elements that integrate creating a field development plan into practical application. Thus, it is Examiner’s position that considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/Primary Examiner, Art Unit 2146